DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022, 11/16/2021 and 09/22/2020 was filed on and after the mailing date of the application on 09/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  line 5 recite, “wherein the proximal end portion of each of elastic portions,” claim should be changed to recite --wherein [[the]]a proximal end portion of each of the elastic portions--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pak [US 2021/0231706].
Regarding claim 1, Pak discloses an electrical contactor formed from a plate-shaped member having electrical conductivity, the plate-shaped member comprising: a main body (fig. 5; 100); a tapered upper arm portion (fig. 5; 200, 300) extending diagonally upward from one end portion (fig. 5; top 110a) of the main body (100); a first tip end portion (300) provided at a tip end (end of 200) of the upper arm portion (200); a tapered lower arm portion (fig. 5; 400, 500) extending diagonally downward from one end portion (fig. 5; bottom 110a) of the main body (100); and a second tip end portion (500) provided at a tip end (end of 400) of the lower arm portion (400), the electrical contactor (fig. 3a; 1) comprising: a first contact portion (fig. 6b; diagonals of 300) formed by winding (see figs. 3a-b) the first tip end portion (300) and configured to contact a first contact target (fig. 6b; 3); a first elastic portion (200 is elastic see figs 3a-b, 6a-b and Par [0035]; first sentence) formed by winding the upper arm portion (200, 300), the first elastic portion (200) having a bamboo-shoot-like spring structure (resilient in the axial direction) that elastically moves (see figs. 6a-b) the first contact portion (diagonals of 300) in an axial direction (fig. 6b; mating direction of 3 and 5); a second contact portion (part of 500 that contact 5) formed by winding the second tip end portion (500) and configured to contact a second contact target (5); a second elastic portion (400 is elastic see figs 3a-b, 6a-b and Par [0035]; first sentence) formed by winding the lower arm portion (400), the second elastic portion (400) having a bamboo-shoot-like spring structure (resilient in the axial direction) that elastically moves the second contact portion (part of 500 that contact 5) in the axial direction (mating direction of 3 and 5); and a coupling portion (fig. 5; C) that mating surface of 300) of the first contact portion (diagonals of 300) that contacts the first contact target (3) and a tip end surface of the second contact portion that contacts the second contact target is an inclined surface (300 has multiple inclines).

Regarding claim 11, Pak discloses wherein the main body (100) of the plate-shaped member (fig. 5) has a rectangular shape (see fig. 5), wherein each of the arm portions (200, 300, 400, 500) extending from the end portion (top and bottom portion of 110a) of the main body (100) having the rectangular shape extends from a position spaced apart from a corner (fig. 5; corners of 110a) of the end portion (top and bottom portion of 110a), and wherein the proximal end portion (fig. 5; area where 200, 400 contacts 300, 500 respectively) of each of elastic portions (200, 400) formed by winding the corresponding arm portion (200, 400) is covered with an inner surface (inner surface of 100) of the main body (100, see figs. 3a-b) wound and formed in a cylindrical shape, and is enclosed in the cylindrical main body (100).

Claim(s) 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pak [US 9,435,827].
Regarding claim 5, Pak discloses an electrical contactor formed from a plate-shaped member having electrical conductivity, the plate-shaped member comprising: a main body (fig. 3b; 200’); a tapered upper arm portion (fig. 3b; 300’, 100’) extending diagonally upward from one end portion (fig. 3b; indention of 200’) of the main body (200’); a tip end portion (fig. 3b; 120’) provided at a tip end (area where 300’ and 100’ connect) of the upper arm portion (300’, 100’); and a plurality of chevron-shaped protrusions (fig. 3b; 220’) provided at a lower end portion (bottom of 200’) of the main body (200’), the electrical contactor comprising: a first contact portion (fig. 3a; tip of 120) formed by winding the tip end by design fig. 3a is a probe that is configured to contact 3 of fig. 2); an elastic portion (fig. 3a; 310, or rolled 300’) formed by winding the upper arm portion (300’, 100’), the elastic portion (300’) having a bamboo-shoot-like spring structure (moving axially) that elastically moves the first contact portion (tip of 120’) in an axial direction (fig. 3a; vertical direction); and a cylindrical portion (fig. a; 200, or rolled 200’) that accommodates a proximal end portion (section of 300’ that contacts 200’) of the elastic portion (300’) therein by winding the main body (200’), the cylindrical portion (200) being configured to contact a second contact target (by design fig. 3a is a probe that is configured to contact 3 of fig. 2), together with the plurality of chevron-shaped protrusions (fig. 3a; 220’) on the lower end portion (bottom of 200’), wherein a tip end surface (surface of the edges of 120 that is configured to contact 3) of the first contact portion (tip of 120) that contacts the first contact target (3) is an inclined surface (see fig. 3a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pak [US 2021/0231706].
Regarding claim 10, Pak discloses an electrical connecting apparatus comprising a electrical contactor (fig. 3a; 1), being configured to contact a first contact target (3) and a second contact target (5), wherein the of electrical contactor (1) is the electrical contactor (1) according to claim 1.
Pak does not disclose a plurality of electrical contactors.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a plurality of electrical contactors as suggested by Pak’s related art since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and also for the benefit of improving the structural integrity of the each probe in order to avoid unwanted breakage during mating of two test objects.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pak [US 9,435,827].
Regarding claim 10, Pak discloses an electrical connecting apparatus comprising an electrical contactor (fig. 3a; 1), being configured to contact a first contact target (3) and a second contact target (5), wherein the of electrical contactor (1) is the electrical contactor (1) according to claim 5.
Pak does not disclose a plurality of electrical contactors.
However Pak’s conventional art (figs. 1-2) teaches a plurality of electrical contactors (fig. 2; plurality of 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a plurality of electrical contactors as suggested by Pak’s related art since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and also for the benefit of improving the structural integrity of the each probe in order to avoid unwanted breakage during mating of two test objects.

Allowable Subject Matter
Claims 6-9 and 12 are allowed.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 6, the prior art of record fails to disclose, teach, provide or suggest when the tip end surface of the first contact portion and the surface of the first contact target contact each other, while the tip end surface of the second contact portion and the surface of the second contact target contact each other, the electrical contactor is deformed to make an outer wall of an inner part of each of the first elastic portion and the second elastic portion electrically contactable with an inner wall of an outer part of each of the first elastic portion and the second elastic portion, respectively combined with the remaining limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831